Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5 and 7-27 are pending and examined in accordance to the elected specie. Claims 2 and 6 are canceled by Applicants. The amendment filed on 03/29/2022 in response to the Non-Final office Action of 09/30/2021 is acknowledged and has been entered.

Action Summary
Claims 1, 3, 8-17, and 21-25 rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1) are maintained. 
Claims 4, 5, 7, and 18-20 rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1) as applied to claims 1, 3, 8-17, and 21-27 in further view of Adams et al., Journal of Cardiac Failure Vol. 5, No. 4, 1993 are maintained.
Claims 26 and 27 rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1) as applied to claims 1, 3, 8-17, and 21-25 in further view of Desset-Brethes et al. (WO2010/086312) are maintained. 
Claims 1, 3-5 and 7-27 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-18 of U.S. Patent No. 10,722,471 in view of European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 and Adams et al., Journal of Cardiac Failure Vol. 5, No. 4, 1993 are withdrawn as the claims of the U.S. patent do not teach or suggest the instant claimed about 2-8 mg/kg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-17, and 21-25 remain rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1).
EMA suggests a method of treating chronic heart failure resulting from left ventricular systolic dysfunction comprising administering a film coated tablet of LCZ696 that is relative to the 200 mg final market image tablet of LCZ696 to a pediatric patient from birth to less than 18 years of age, see Section 2.1 - 2.3.4. from birth to less than 18 years of age has sufficient specificity that there is substantial overlap. while the prior art teaches does not specifically teach LCZ696 (i.e. trisodium [3-((1 S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)propionate-(S)-3'-methyl-2'-(pentanoyl {2"-(tetrazol-5-ylate)biphenyl-4'-ylmethyl} amino)butyrate] hemipentahydrate) is a combination of sacubitril and valsartan in a 1:1 molar ratio, the instant specification teaches sacubitril and valsartan in a 1:1 molar ratio are delivered in the form of the compound trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1- butylcarbamoyl)propionate-(S)-3'-methyl-2'-(pentanoyl{2"-(tetrazol-5-ylate)biphenyl-4'- ylmethyl}amino)butyrate] hemipentahydrate (LCZ696). The prior art teaching of LCZ696 (i.e. sacubitril and valsartan in a 1:1 molar ratio) would correspond to 97 mg sacubritil and 103 mg valsartan. The teaching of film-coated tablet would inherently meet one or more pharmaceutically acceptable carriers. 
EMA does not teach the mg/kg body weight of claimed. In addition, EMA does not teach once or twice daily administration. 
Gori et al. teaches based on the PARADIGM-HF results, the FDA recently approved LCZ696 as an effective means to reduce the burden of HF with reduced ejection fraction, see Abstract.
Feng et al. teaches a method of treating a disease or a condition that includes heart failure with left ventricular dysfunction comprising administering an effective amount of a linked pro-drug comprising a combination of angiotensin receptor antagonist and a NEPi, see claims 81 and 75. Moreover, Feng et al. teaches the linked pro-drug is LCZ696 and administered orally, see page 36, first para. Furthermore, Feng et al. teaches the combination of dual acting compound in animal disease model ranges from about 0.1 mg/kg/day to about 1000 mg/kg/day. Preferred ranges are from about 80 mg/day to about 640 mg/day dosage of combination given orally ranges and can also depend on a variety of factors such as route of administration, species, age of the individual, see page 31, first para. 
It would have been obvious to use the method of EMA  and modify said method to include the claimed dosage in mg/kg/day based on body weight of the pediatric patient to give the claimed mg dose once or twice daily via no more than routine optimization starting with the teaching of Feng et al. A person skilled in the art would have been motivated by the teaching of Feng et al. and Gori et al. The obvious dose taught by the cited combined references would correspond to the claimed mg sacubitril and valsartan. 
Accordingly, with respect to “the administration reduces the risk of cardiovascular death and hospitalization for heart failure in said patient appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said intended outcome is necessarily present absent evidence to the contrary. 


Claims 4, 5, 7, and 18-20 remain rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1) as applied to claims 1, 3, 8-17, and 21-27 in further view of Adams et al., Journal of Cardiac Failure Vol. 5, No. 4, 1993.
The teaching EMA, Gori et al. and Feng et al. has been discussed supra.
EMA does not suggest the patient has heart failure of NYHA class II, III, or IV. In addition, EMA does not teach the patient has a systemic left ventricular ejection fraction (LVEF) of less than or equal to 40%. Furthermore, EMA does not teach the patient is receiving concomitant standard care treatment comprising a stable dose of a beta-blocker.
Adams et al. teaches although this is a major advance in efficacy, identification of appropriate candidates for beta-blocker therapy is essential to ensure safe and effective treatment; prescribing physicians should understand the potential risks of beta-blocker therapy, as well as the benefits. 

    PNG
    media_image1.png
    363
    605
    media_image1.png
    Greyscale
, see page 361, second column, fourth para. Moreover, Adams et al. teaches 

    PNG
    media_image2.png
    154
    386
    media_image2.png
    Greyscale
, see page 370, second column second para. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method taught by EMA in view of Gori et al. and Feng et al. with patient concomitantly that is receiving a stable dose of a beta-blocker therapy with left ventricular ejection fraction of less than or equal to 40% and NYHA class II-III to give Applicant’s claimed invention. One would have been motivated by the fact that patient concomitantly that is receiving a stable dose of a beta-blocker therapy with left ventricular ejection fraction of less than or equal to 40% and NYHA class II-III typically include standard ACE inhibitors therapy to control fluid retention. One would reasonably expect the combination therapy, i.e. LCZ696 and a beta-blocker to effectively treat heart failure in a pediatric patient with left ventricular ejection fraction of less than or equal to 40% and a heart failure of NYHA class II-III with success.  

				
Claims 26 and 27 remain rejected under 35 U.S.C. 103 as being un-patentable over European Medicines Agency Decision to “EMA”, European Medicines Agency, Science Medicines Health, May 5, 2014 in view of Gori et al., Expert Rev Cardiovasc Ther. 2016;14(2):145-53, and Feng et al. (WO2007/056546 A1) as applied to claims 1, 3, 8-17, and 21-25 in further view of Desset-Brethes et al. (WO2010/086312). 
The teaching EMA, Gori et al., and Feng et al. has been discussed supra.
EMA, Gori et al., and Feng et al. collectively do not teach one or more minitablets containing 3.125 mg.
Desset-Brethes et al. Desset-Brethes et al. teaches the unit dosage form according to the present invention is not restricted to an application in children but can generally be used, for example, in patients with difficulties in swallowing due to a disease or age of the patient. The solid unit dosage form is in the form of a minitablet, see page 5, fifth and eighth para. Desset -Brethes et al. teaches the minitablet contains 3.125 mg of the active ingredient, see page 6, second para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the formulate the tablet taught by EMA into minitablets comprising LCZ696 in the amount of 3.125 mg each minitablets to give Applicant’s claimed invention. One would be motivated to formulate the tablet taught by EMA into mintablets in order to avoid pediatric patients having difficulties swallowing regular tablets. One would reasonably expect a minitablet comprising 3.125 mg LCZ696 in a 1 :1 molar ratio to effectively treat patient suffers from heart failure with systemic left ventricular systolic dysfunction with success. Furthermore, one would reasonably expect the obvious 3.125 mg minitablet comprising LCZ696 in a 1 :1 molar ratio to correspond to about 3.534 mg of the compound since the 3.125 mg is obvious. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that there are insufficient bases in the cited references to support prima facie obviousness, via the routine optimization theory or otherwise. The Office refers to the dosage range of about 0.1 mg/kg/day to about 1000 mg/kg/day disclosed in Feng. However, this range, which is based on projected efficacy in animal disease models, is not specific to any route of administration, homeothermic species, or age, and is clearly so broad as to encompass a very large number of possible distinct dosing regimens. See Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d at 1306. Even without taking the species, route of administration, and age into consideration, the claimed range of about 2 mg/kg/day to weight to 8 mg/kg/day constitutes less than 1% of the range in Feng. Thus, this situation is analogous to the failure of a very broad disclosed genus to render prima facie obvious a species within its scope. The Office, however, has provided no showing of why a skilled artisan would have reasonably expected that an improvement will arise for the claimed combination of sacubitril and valsartan in a 1:1 molar ratio with respect to the effectiveness of prevention or treatment of HF in pediatric patients at the claimed daily dose.
In response, Applicant’s argument is not persuasive. EMA and Feng may not well specifically teach the claimed overall dose of about 2 mg/kg body weight to about 8 mg/kg body weight. However, claimed overall dose depends on the body weight of the patient. The body weight of one month old to an 18-year-old patient varies. The variation gives rise to optimization. For example, a 20 kg body weight patient can amount to 40 mg to 160 mg dose, whereas a 40 kg body weight patient can amount to 80 mg to 980 mg dose. This reasoning is in line with the teaching of Feng. Feng teaches the dosage combination of dual acting compounds that can include LCZ696 in animal disease model ranges from about 0.1 mg/kg/day to about 1000 mg/kg/day given orally and the projected dose for human treatment ranges from about 0.1 mg/day to about 2000 mg/day. Preferred ranges are from about 80 mg/day to about 640 mg/day dosage of combination given orally ranges and can also depend on a variety of factors such as route of administration, species, age of the individual. The combination is administered in a dosage from about 80 mg to about 480 mg and these dosages are therapeutically effective amounts. see page 31, first para. Moreover, Daniel Bubnis, Medical News today, September 24, 2020 is cited solely to rebut Applicant’s argument that the Office does not provide sufficient bases in the cited references to support prima facie obviousness, via the routine optimization theory or otherwise. Daniel Bubnis teaches 

    PNG
    media_image3.png
    880
    689
    media_image3.png
    Greyscale

With an average weight of 42 kg for a 12-year-old teenager. For the body weight of a 12-year-old teenager, the 2 mg/kg claimed amounts to 84 mg and the 8 mg/kg amounts to 336 mg. Alternatively, for a 42 kg body of a teenager, the 200 mg would give 200 mg / 42 kg = 4.8 mg/kg. Additionally, the 80 mg to 980 mg taught by Feng with an average body weight of 42 kg of a 12-year-old teenager would give 2 mg/kg to 23 mg/kg. Therefore, the 4.8 mg (or 200 mg/42kg) taught by EMA and the 80 mg (or 2 mg/kg) taught by Feng fall within the scope of the claimed overall dosage for an average body weight of a 12-year-old teenager. The 200 mg for a pediatric patient taught by EMA and the 80-980 mg taught by Feng would be a starting point to optimize. Feng provides the motivation of use the body weight of a patient and the dosage ranging from 80 mg to 980 mg. Therefore, the Office provides sufficient bases in the cited references to support prima facie obviousness, via the routine optimization theory or otherwise. 
	Applicant argues that none that none of the cited references teaches prevention or 
treatment of HF in a human pediatric patient by a combination of sacubitril and valsartan in a 1:1 molar ratio, let alone at a daily overall dose of about 2 mg/kg body weight to about 8 mg/kg body weight of the patient. Contrary to the Office's position, EMA falls well short of teaching prevention or treatment of HF in pediatric patients, which is evident from what EMA actually states and how its disclosure is understood by those skilled in the art. EMA is a decision of the European Medicines Agency to accept changes to a pediatric investigation plan related to the use of a film-coated LCZ696 tablet (a combination of sacubitril and valsartan in a 1:1 molar ratio) in the treatment of HF in a pediatric population from birth to less than 18 years of age. Specifically, EMA refers to the grant of a permission to conduct a study to develop an "age-appropriate solid oral dosage form. 
In response, Applicant’s argument is not persuasive. EMA may well not specifically teach prevention or treatment of HF in pediatric patients with a film-coated LCZ696 tablet (a combination of sacubitril and valsartan in a 1:1 molar ratio) and the outcome benefits. However, EMA suggests the use of a film-coated LCZ696 tablet (a combination of sacubitril and valsartan in a 1:1 molar ratio) for the prevention or treatment of HF in pediatric patients. Additionally, the claims do not require any outcome benefits in children with HF. Moreover, Gori et al. clearly teaches Based on the PARADIGM-HF results, the FDA recently approved LCZ696 as an effective means to reduce the burden of HF with reduced ejection fraction. Therefore, one would reasonably expect the film-coated LCZ696 tablet (a combination of sacubitril and valsartan in a 1:1 molar ratio) to treat HF chronic heart failure resulting from left ventricular systolic dysfunction with success. 
	Applicant argues that the Board has indicated that "[o]ptimization of a known result-effective variable in a given range is generally obvious ... only when it is reasonably expected that an improvement will arise in that range." Exparte Atkinson and Benedict, BPAI Appeal No. 2007-3900 (December 18, 2007) (emphasis added). The Office, however, has provided no showing of why a skilled artisan would have reasonably expected a combination of sacubitril and valsartan in a 1:1 molar ratio to be effective for prevention or treatment of HF in pediatric patents, let alone at the claimed daily dose. 
In response, Applicant’s argument is not persuasive. The Examiner clearly provides the teaching of Feng as a showing of ranges from about 80 mg/day to about 640 mg/day dosage of combination of LCZ696 given orally ranges and can also depend on a variety of factors such as route of administration, species, age of the individual, see page 31, first para. The doses taught by Feng are clearly for the treatment of a disease or a condition that includes heart failure with left ventricular dysfunction This teaching provides a motivation of optimize the LCZ696 of the tablet of EMA in pediatric patient. In fact, the recitation of mg/kg recited in the instant claim 1 are dosages that are to be optimized based on the body weight of the patient. 
Applicant argues that Feng does not add anything further to EMA with respect to reasonable predictability of prevention or treatment with respect to pediatric patients, let alone a reasonable expectation of arriving at the claimed daily dose. Feng is silent as to the treatment of pediatric patients with HF. In fact, the Office alludes to Feng as merely providing a starting point for experimentation. Adams does not cure the shortcomings of EMA and Feng the claimed invention. Adams fails to shed light on HF treatment of pediatric patients, much less dosing of the combination of sacubitril and valsartan in a 1:1 molar ratio. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While it is true that Feng et al. does not teach pediatric patient with HF, Feng et al. clearly teaches the dose can depend on a variety of factors such as mode of administration, hemoethermic species, age and/or individual conditions; the projected efficacy for human treatment includes ranges from 0.1 mg/kg/day to about 2000 mg/kg/day given orally; 80 mg/day to about 640 mg/day, see page 31, first para. wherein the compound includes the linked pro-drug, i.e. LCZ696, see page 36, first para. Therefore, a person of ordinary skill in the art reading Feng et al. would reasonably use the projected efficacy of the linked-prodrug as a starting dose to optimize for the treatment method of EMA. Furthermore, Adams is used to address the limitations of claims 4, 5, 7, and 18-20. Gori et al. teaches based on the PARADIGM-HF results, the FDA recently approved LCZ696 as an effective means to reduce the burden of HF with reduced ejection fraction, see Abstract. Therefore, the combination of EMA, Gori et al., Feng et al., and Adams clearly renders obvious the claimed invention. 
Applicant’s argument citing Shaddy to show that one of these pharmacotherapies to date have demonstrated outcome benefits in children with HF in clinical trials is not persuasive because the actives/drugs used in Shaddy are not in the claim and are not the basis for the rejection as set forth above, EMA clearly suggests the use of LCZ696 for the treatment of HF in pediatric patient. Moreover, Gori et al. clearly teaches based on the PARADIGM-HF results, the FDA recently approved LCZ696 as an effective means to reduce the burden of HF with reduced ejection fraction, see Abstract. As such, one would reasonably expect LCZ696 to treat chronic HF resulting from left ventricular systolic dysfunction in a patient that has an agent from 1 month to less than 18 years with success. Shaddy does not disputes or discusses the use of LCZ696 for treating HF in pediatric patient. The drugs disclosed by Shaddy do not include LCZ696 even though Shaddy demonstrates the general state of the art with respect to pediatric treatment of HF therapies that were shown to be effective in adults. Again, EMA suggests the use of LCZ696 in pediatric patients for the treatment of heart failure. EMA is the reference that can demonstrate the state of the art with respect to using LCZ696 for the treatment of HF in pediatric patients, and not Shaddy. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628